DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.

 Response to Amendment
	Applicant amendments to the claims filed 01/06/2022 have been entered. 

Status of Claims
	Claims 1-21 remain pending in the application. 

Claim Objections
Claim 8 is objected to because of the following informalities: line 16 recites “… the reaction zone channel including at least galactose and a conductive medium to react with a biological sample through an electrochemical reaction…” Is the galactose the galactose dehydrogenase that is in lines 2-3 of claim 8? It will be interpreted that the galactose in the reaction zone channel is galactose dehydrogenase.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5-7, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Bau (TW-2006/17391-A) in view of translated Shen (CN-204008654-U), translated Shinozuka (WO-2010/070719-A1) and Kenten (US-2003/0096765-A1) as evidence, and Talbot (US-2008/0064943-A1). 
	Regarding claim 1, Bau teaches a galactose rabid quantitative detection system, comprising:
		a galactose composition including a galactose, a buffer and a 0-99% antioxidant, which enters a body and produces a biological sample after metabolism by the liver;
	It is stated by [0008] of Bau that a galactose composition is injected into the body, where after a period of time the subject’s blood is taken and dropped on a filter paper. [0009] of Bau recites “… galactose composition contains 1%-50% galactose powder, a buffer and an antioxidant;” 
	Bau does teach where the liver function is tested by dropping the patient’s blood on a filter paper where it is then dried to then be measured in a microplate reader to measure absorbances ([0014], [0016], [0019]-[0020]), however Bau does not teach a test strip comprising an enzyme, and a stabilizer for maintaining the enzyme stability nor a meter. 
	In the analogous art of biological test strips (electrochemical test strips), Shen teaches a test piece with an insulating substrate, and electrode unit, and first and second insulating spacers, along with a biological measuring instrument (Shen; [0005], [0008], [0091]). 
	Specifically, Shen teaches:
a test strip (biological test piece 100), comprising an enzyme, and a stabilizer for maintaining the enzyme stability, the enzyme reacts with the biological sample producing an electrochemical information (Shen; [0066], Figure 1A); and 
	[0073] of Shen states that there is at least one active material and a conductive medium for interacting with the sample that produces a chemical reaction, where the active substance can be enzymes, where there may also be a protective agent such as protein, dextrin, dextran, or an amino acid. It is understood that the protective agent is a stabilizer. Further [0073] of Shen states that the conductive medium is used to receive electrons generated by the reaction and conduct the electrons to the biometer via the electrode unit. 
		a meter (biometric instrument 10) (Shen; [0091], Figure 3) comprising:
		a power supply unit (power supply unit 16) for providing a signal (Shen; [0092], Figure 3);
a connector (connector 11) for receiving the signal provided by the power supply unit (16) and transmitting the signal to the test strip (100), wherein the signal reacting with the electrochemical information produces a corresponding response signal, and the connector (11) transmits the corresponding response signal to the meter (10) (Shen; [0092], Figure 3);	
		a calculation unit (calculation unit 12) for calculating the corresponding response signal (Shen; [0092], Figure 3);
		an A/D convertor (analog to digital converter 13) for receiving the corresponding response signal from the calculation unit (12), transforming the corresponding response signal calculated by the calculation unit (12) into a digital reaction signal (Shen; [0092], Figure 3);
		a processor (processor 14) for processing the digital reaction signal (Shen; [0092], Figure 3);
		a display (display 15) for displaying the digital reaction signal (Shen; [0092], Figure 3); and
	It is stated by [0092] of Shen that blood enters the test strip 100 and is distributed on the electrode unit 120, where the power supply unit 16 applies an electrical signal to the electrode unit 120 on the test strip 100, and that electrical signal generates a corresponding response signal that is transmitted to the computing unit 12 through connector 11. Following that step, the response signal is then converted by computing unit 12 and output to the analog-to-digital converter 13 to obtain a digitized response signal that is further processed by processor 14 and is then displayed via display 15 (Shen; [0092]). 
	It would have been obvious to one skilled in the art to use the galactose solution as taught by Bau and incorporate the test strip and meter system of Shen because Shen teaches that the test strip and meter can measure various analytes and interpret the results (Shen; [0091]). 
	It is understood that the galactose solution will be administered as taught by Bau, but instead of dropping the blood on the filter paper the blood will instead be collected by the test strip taught by Shen, followed by being put into the meter system to be analyzed. 
	Neither Bau nor Shen teach wherein the enzyme is galactose dehydrogenase. It should be noted that while Shen does list glucose oxidase or glucose saccharification enzyme, it is understood that these are not limiting examples of the enzymes that could be used (Shen; [0073]). 
	In the analogous art of biosensor and substrate concentration methods, Shinozuka teaches an insulating support with an electrode unit where a dehydrogenase and coenzyme that react with a substrate to be measured are immobilized on a working electrode (Shinozuka; [0001], [0041]).
	Specifically, Shinozuka teaches where the dehydrogenase immobilized on the action electrode is galactose dehydrogenase (Shinozuka; [0051], [0052]). 
	It would have been obvious to one skilled in the art to modify the device of modified Bau such that the enzyme on the test strip of Shen is galactose dehydrogenase as taught by Shinozuka because Shinozuka teaches that the dehydrogenase that is immobilized on the electrode is an enzyme that reacts with the substrate to be measured (Shinozuka; [0051]). 
	It is further evidenced by Kenten that an enzyme that can be used to detect galactose is galactose dehydrogenase (Kenten; [0824]). 
	The combination of Bau, Shen, and Shinozuka do not teach a digital terminal for receiving the digital reaction signal. 
	In the analogous art of a sensing system to measure a physiological characteristic of a patient, Talbot teaches a sensing system with a sensor, user interface, and auxiliary device (Talbot; [0007], [0008]). 
	Specifically, Talbot teaches where a sensor may be a blood glucose sensor wired to a user interface, where the user interface is wired to an auxiliary device, which is preferably a patient monitor (Talbot; [0009]). It is seen in Figures 2A-2S of Talbot that the sensor communicates with sensor electronics, which in turn communicate with a user interface (Talbot; [0079]). It is specifically seen in Figure 2O that the sensor 100 and sensor electronics 120 are coupled to each other but communicate wirelessly to the auxiliary device 300 (Talbot; [0085]). 
	It would have been obvious to one skilled in the art to modify the device of modified Bau such that the meter system taught by Shen includes an auxiliary device as taught by Talbot because Talbot teaches that the auxiliary device that the auxiliary device can be used in a hospital, doctor’s office, or other medical setting to monitor physiological characteristics of a patient (Talbot; [0073]). 
	It is recited by the instant specification on page 9 that “Further, the digital reaction signal could be transmitted to a digital terminal 300, such as sending the signal of galactose concentration to mobile phone or computer through Bluetooth or wireless.” As such, it is understood that the auxiliary device of Talbot is a digital terminal. 
	Regarding claim 2, modified Bau teaches the system according to claim 1. Modified Bau further teaches wherein the buffer is selected from a group consisting of citrate buffer, phosphate buffer, acetate buffer, carbonate buffer, and triethanolamine buffer, see Bau [0009]. 
	Regarding claim 3, modified Bau teaches the system according to claim 1. Modified Bau further teaches wherein the antioxidant is selected from a group consisting of sodium bisulfite, see Bau [0009]. 
	Regarding claim 5, modified Bau teach the system according to claim 1. Modified Bau further teaches wherein the galactose composition is administered through injection, see Bau [0012]-[0014]. 
	Note: recitation of the galactose composition being administered through oral administration, injection, spray, inhalation, buccal, rectal, suppository or other medical acceptable way is an intended use of the galactose composition. Therefore as long as the galactose composition of Bau is capable of being administered in those various ways, it will read on the limitations of claim 5. 
	Regarding claim 6, modified Bau teaches the system according to claim 1. Recitation of the galactose composition being administered via oral administration is an intended use of the galactose composition. As long as the galactose composition of Bau is capable of being administered orally, it will read on the limitations of claim 6.
	Regarding claim 7, modified Bau teaches the system according to claim 1. Modified Bau further teaches wherein the galactose composition is administered through injection, wherein the way of injection is to let users inject the galactose composition into the body in advance, then a content of galactose in the body is measured by measuring the content of galactose in the biological sample, see Bau [0012]-[0015]. 
	[0013] recites “After the injection, the interval of about 60 minutes is calculated, and a few drops of about 0.5 mL of the subject’s blood are taken appropriately.” 
	Note: recitation of the galactose composition being administered through injection is an intended use of the galactose composition. As long as the galactose composition of Bau is capable of being administered via injection, it will read on the limitations of claim 7. 
	Regarding claim 19, modified Bau teaches the system according to claim 1. Modified Bau further teaches a method of performing the system according to claim 1 within a user, comprising: 
the user takes a preparation with galactose in its composition in advance;
the biological sample is obtained using a biological sampling device;
the biological sample is absorbed by the test strip from the biological sampling device;
the test strip is inserted into the meter, and
the user or a professional medical staff reads the value of galactose concentration, a disease, or liver residual function of the user. 
It is seen in [0012]-[0015] of Bau that the steps for sample preparation include injecting the galactose into the test subject, where blood is collected 60 minutes after the injection, where a few drops of about 0.5 mL of the subject’s blood are taken appropriately. Bau has been modified with Shen as seen supra in claim 1 to include the test strip and meter system of Shen. As such, it is understood that instead of dropping the test subject’s blood on a filter paper as taught by Bau, it will instead be placed on the test strip of Shen. Where [0092] of Shen describes the process to analyze the sample on the test strip to display the measurement result on the display 15 of Shen.  
Regarding claim 20, modified Bau teaches the method according to claim 19. Modified Bau further teaches wherein the method can be manipulated by the subject or the professional medical staff. 
It is recited by [0012] of Bau that “… the injection amount can be adjusted according to different conditions…” It is understood that this is an adjustment to the method. Further it is understood that one skilled in the art could alter any one of the method steps in claim 19. 
Regarding claim 21, modified Bau teaches the method according to claim 19. As claim 19 is being interpreted as a user or medical staff reads the value of galactose concentration, a disease, or liver residual function, modified Bau has a user read the value of galactose concentration, which meets the limitation of claim 19. Therefore, recitation of the disease being neonatal galactosemia is not required. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Bau (TW-2006/17391-A), translated Shen (CN-204008654-U), translated Shinozuka (WO-2010/070719-A1) and Kenten (US-2003/0096765-A1) as evidence, and Talbot (US-2008/0064943-A1), and in further view of Lu (US-2015/0024415-A1). 
Regarding claim 4, modified Bau teaches the system according to claim 1. Modified Bau does teach where the galactose composition contains 1%-50% galactose powder as stated by [0009] of Bau, however it is not specifically disclosed what the galactose powder is. 
Modified Bau does not teach wherein the galactose includes D-(+)-galactose, L-(+)-galactose, stable isotope galactose, cyclic galactose or galactose derivative. 
In the analogous art of sensitive and selective sensors that provide a quantitative detection of targets using a glucose meter, Lu teaches a kit containing sensors (Lu; abstract; [0248]). 
Specifically, Lu teaches D-(+)-galactose (Lu; [0254]). 
It would have been obvious to one skilled in the art to modify the galactose powder of modified Bau such that it is D-(+)-galactose as taught by Lu because Lu teaches that the detection of GALT activity permits the diagnosis of galactosemia, which is important for newborns because of their immediate need for milk (Lu; [0073]). 

Claim 8-12, 14-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Shen (CN-204008654-U) in view of translated Shinozuka (WO-2010/070719-A1) and Kenten (US-2003/0096765-A1) as evidence. 
Regarding claim 8, Shen teaches a test strip (biological test strip 100) ([0066], Figure 1A) comprising:
	an enzyme ([0073]);
	[0073] states that there is a reaction layer 150 that covers the electrode unit 120 and contains at least one active material and a conductive medium for interacting with the sample, where the active substance includes immobilized or unimmobilized enzymes.  
a stabilizer for maintaining the enzyme stability;
As recited by paragraph [0073], “… the reaction zone flow channel 134 has at least a reaction layer 150 covering at least the electrode unit 120 located in the reaction zone flow channel 134 and comprising at least one active material… the active substance refers to an enzyme… a protective agent (e.g., protein, dextrin, dextran, amino acid, etc.).” It is understood that a protective agent is a stabilizer. 
		an insulating substrate (insulating substrate 110) ([0066], Figure 1A); 
an electrode unit (electrode unit 120) configured on the insulating substrate (110) ([0066], Figure 1A);
a first insulating spacer (first insulating spacer 130) covering a part of the electrode unit (120) and including a reaction zone channel (reaction zone flow path 134) sited at a first edge (first edge 132) of the insulating spacer (130), wherein another part of the electrode unit (120) is exposed to the reaction zone channel (134) ([0066], [0070], Figure 1A); and 
	It is stated by [0070] that first insulating spacer 130 covers a portion of electrode unit 120 and includes a reaction zone flow channel 134 that is located at the first edge 1320 of the first insulating spacer 130. Further [0070] states that the flow channel 134 in the reaction zone only needs to expose part of the electrode unit 120. 
a second insulating spacer (second insulating spacer 140) including a second edge (second edge 142), the second insulating spacer (140) covering the reaction zone channel (134) of the first insulating spacer (130), and the first edge (132) of the first insulating spacer (130), the second edge (142) of the second insulating spacer (140), and a same side edge of the insulating substrate (110) are all in a convex arc shape, and the side edge of the insulating substrate (110) concaves inwards relative to a front half part of the reaction zone channel (134); wherein the reaction zone channel (134) comprises at least a reaction layer (reaction layer 150), the reaction layer (150) is covered by the electrode unit (120) in the reaction zone channel (134) including at least galactose and a conductive medium to react with a biological sample through an electrochemical reaction ([0066], [0076], [0077], Figure 1A),
wherein the test strip (100) utilizes a convex tip of the second edge (142) of the second insulating spacer (140) and a concave structure of the insulating substrate (110) relative to the front half part of the reaction zone channel (134) to reduce a cohesive force of the biological sample, and enables the biological sample to go forward rapidly under an action of capillary phenomenon,
	Specifically, paragraph [0077] recites “The concave structure of the substrate 110 relative to the position of the front portion of the flow path 134 of the reaction zone destroys the cohesion of the blood and is matched with the capillary phenomenon to achieve the function of rapid bloodletting.”
wherein the enzyme reacts with the biological sample producing an electrochemical information. 
It is stated by paragraph [0066] that the biological test strip 100 is and electrochemical test strip. As such it is understood that the reaction is capable of producing electrochemical information.
While Shen does teach an enzyme (see [0073]), Shen does not teach where the enzyme is galactose dehydrogenase. 
In the analogous art of biosensor and substrate concentration methods, Shinozuka teaches an insulating support with an electrode unit where a dehydrogenase and coenzyme that react with a substrate to be measured are immobilized on a working electrode (Shinozuka; [0001], [0041]).
	Specifically, Shinozuka teaches where the dehydrogenase immobilized on the action electrode is galactose dehydrogenase (Shinozuka; [0051], [0052]). 
	It would have been obvious to one skilled in the art to modify the test strip of Shen such that the enzyme on the test strip is galactose dehydrogenase as taught by Shinozuka because Shinozuka teaches that the dehydrogenase that is immobilized on the electrode is an enzyme that reacts with the substrate to be measured (Shinozuka; [0051]). 
	It is further evidenced by Kenten (US-2003/0096765-A1) that an enzyme that can be used to detect galactose is galactose dehydrogenase (Kenten; [0824]). 
	It is understood that the galactose dehydrogenase will oxidize, reduce, decompose, or metabolize galactose. 
Regarding claim 9, modified Shen teaches the test strip according to claim 8. Modified Shen further teaches wherein the insulating substrate is selected from the group consisting of polyvinyl chloride (PVC), glass fiber (FR-4), polyester suphone, bakelite plate, polyethylene terephthalate (PET), polycarbonate (PC), polypropylene (PP), polyethylene (PE), polystyrene (PS), glass plate, ceramic, and any combination thereof, see Shen [0067].
Regarding claim 10, modified Shen teaches the test strip according to claim 8. Modified Shen further teaches wherein the electrode unit is selected from the group consisting of palladium, platinum, gold colloid, titanium, carbon, silver, copper, gold and 19Attorney Docket No. 5300/0274PUS1 silver, as [0069] of Shen recites “The material of the electrode unit 120 can be any conductive material, such as palladium glue, platinum glue, gold glue, titanium glue, carbon glue, silver glue, copper glue, gold and silver mixed glue, carbon silver mixed glue, or any combination of the above conductive materials.”
Regarding claim 11, modified Shen teaches the test strip according to claim 8. Modified Shen further teaches wherein the reaction layer is selected from the group consisting of an enzyme, buffer solution, and stabilizer. Paragraph [0073] of Shen recites “The composition may be, but not limited to, an enzyme (e.g. glucose saccharifcation enzyme)… a phosphate buffer, a protective agent (e.g. protein, dextrin, dextran, amino acid, etc.)” in relation to materials on the reaction layer 150. It is being interpreted that the protective agent serves the same purpose as the stabilizer. It is further understood that claim 11 only requires one of: an enzyme, coenzyme, buffer solution, stabilizer, or surfactant for the reaction layer in order to meet claim 11. It should be noted that Shen discloses more than one (enzyme, buffer solution, and stabilizer).
Regarding claim 12, modified Shen teaches the test strip according to claim 8. Modified Shen further teaches wherein the conductive medium is selected from the group consisting of ferrocene. [0073] of Shen states that the composition on the electrode may include a conductive medium such as red blood salt, however this is understood not to be the same as the listed conductive mediums in claim 12. In the analogous art of biosensor and substrate concentration methods, Shinozuka teaches a biosensor with electrodes that have enzymatic reactions and redox that occur with immobilized enzymes (Shinozuka; [0072]).
Specifically, [0046] of Shinozuka states that among the membrane laminates used in the biosensor, one of the membranes contain an electron mediator such as ferrocene. 
It would have been obvious to one skilled in the art to replace the red blood salt of modified Shen such that it is ferrocene as taught by Shinozuka because Shinozuka teaches that an electron mediator, along with a buffer, allows for a more stable measurement (Shinozuka; [0075]). 
Examiner further finds that the prior art contained a device/method/product (i.e., test stirp) which differed from the claimed device by the substitution of component(s) (i.e., conductive medium being red blood salt) with other component(s) (i.e., conductive materials listed in claim 12), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., red blood salt for ferrocene), and the results of the substitution (i.e., act as an electron mediator) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute red blood salt of reference Shen with ferrocene of reference Shinozuka, since the result would have been predictable.
Regarding claim 14, modified Shen teaches the test strip according to claim 11. Modified Shen further teaches wherein the buffer solution is selected from the group consisting of Tris, Tricin, and hepes. [0073] of Shen does teach that the composition on the electrode may include a phosphate buffer, however a phosphate buffer is understood not to be the same as PBS. In the analogous art of biosensor and substrate concentration methods, Shinozuka teaches a biosensor with electrodes that have enzymatic reactions and redox that occur with immobilized enzymes (Shinozuka; [0072]).
[0048] of Shinozuka teaches where a membrane of the biosensor may contain a buffer component such as a Tris buffer, a Tricin buffer, or a hepes buffer. 
It would have been obvious to one skilled in the art to replace the phosphate buffer of modified Shen such that it is either a Tris buffer, Tricin buffer, or hepes buffer as taught by Shinozuka because Shinozuka teaches that the buffer component, along with the electron mediator, produce a more stable measurement (Shinozuka; [0075]). 
Examiner further finds that the prior art contained a device/method/product (i.e., test strip) which differed from the claimed device by the substitution of component(s) (i.e., phosphate buffer) with other component(s) (i.e., buffers listed in claim 14), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., phosphate buffer with Tris, Tricin, or hepes buffer), and the results of the substitution (i.e., work with the electron mediator) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the phosphate buffer of reference Shen with either Tris, Tricin, or hepes buffer of reference Shinozuka, since the result would have been predictable.
Note: As the reaction layer of claim 11 only needs one of either an enzyme, coenzyme, buffer solution, stabilizer, or surfactant for the limitation to be met, and modified Shen teaches where an enzyme, buffer solution, and stabilizer are in the reaction layer (see claim 11 supra), the recitation of the buffer solutions are given minimal patentable weight because they are not required. 
Regarding claim 15, modified Shen teaches the test strip according to claim 11. Modified Shen further teaches wherein the stabilizer is selected from the group consisting of Xylitol, mannitol, polyxylose, araboxylan, mannan, trehalose, PEG, PVA, PEO, Methocel, agarose, sol-gel, collagen, chitosan, BSA, casein, neo protein, amino acid and any one combination thereof, as [0073] of Shen recites that “… a protective agent (e.g. protein, dextrin, dextran, amino acid, etc.)” which would be on the reaction layer 150 of the test strip 100. 
Note: as the reaction layer of claim 11 only needs one of either an enzyme, coenzyme, buffer solution, stabilizer, or surfactant for the limitation to be met, and modified Shen teaches an enzyme, the recitation of specific stabilizers is given minimal patentable weight because they are not required. 
Regarding claim 16, modified Shen teaches the test strip according to claim 11. As the reaction layer of claim 11 only needs one of either an enzyme, coenzyme, buffer solution, stabilizer, or surfactant for the limitation to be met, and modified Shen teaches an enzyme, the recitation of specific surfactants is given minimal patentable weight because they are not required. 
Regarding claim 18, modified Shen teaches the test strip according to claim 8. Modified Shen further teaches wherein the enzyme can be dried, solidified and stored in a neutral, acidic or alkaline environment. 
Shen has been modified such that the enzyme of Shen is now galactose dehydrogenase as taught by Shinozuka, and as evidenced by Kenten. 
Shinozuka provides a method for producing the biosensor, which involves taking a mixed solution of phenylalanine dehydrogenase with an oxidized coenzyme, ImM, and diaphorase on the working electrode, followed by drying for 5 minutes to form the enzyme layer (Shinozuka; [0137]). It is understood that this is an example of the biosensor production, as such the phenylalanine dehydrogenase may be the galactose dehydrogenase. 
As such, it is understood that the galactose dehydrogenase of Shinozuka can be dried, solidified, and stored in a neutral, acidic, or alkaline environment. 

Claims 12 and 14 are alternatively rejected and claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Shen (CN-204008654-U), translated Shinozuka (WO-2010/070719-A1) and Kenten (US-2003/0096765-A1) as evidence, and in view of Pei (US-2010/0270175-A1).  
Regarding claim 12, modified Shen teaches the test strip according to claim 8. If it is determined that modified Shen does teach that the conductive medium is selected from the group consisting of ferrocene, ferrocenium, methylene blue, tris(acetonitrile)ruthenium trichloride, dihydroxybenzoquinone, phenazinemethosulfate, tetrathiafulvalene tetra-cyano-quino-dimethane, methyl viologen, toluidine blue, 5,6-diamino- 1,1 0-phenanthroline, and 2,2'- bipyridine, in the analogous art of electrochemical biosensors for quantification of a specific component or analyte in a liquid sample, Pei teaches a strip with a working electrode with a reagent matrix containing an enzyme, enzyme co-factor, and a mediator (Pei; [0002], [0054]).
Specifically, Pei teaches a redox mediator such as toluidine blue, ferrocene, or methylene blue (Pei; [0084]). It is stated in [0084] of Pei that the redox mediator is used in its oxidized form, where it is desirable that both the oxidized form and reduced form of the electron mediator is stable in the reagent mix.
It would have been obvious to one skilled in the art to modify the conductive medium of modified Shen such that it is either toluidine blue, ferrocene, or methylene blue as taught by Pei because Pei teaches that mediators such as ferrocene are used as electron acceptors that recycle enzymes after substrate reaction (Pei; [0004]). 
Examiner further finds that the prior art contained a device/method/product (i.e., test strip) which differed from the claimed device by the substitution of component(s) (i.e., conductive medium in the form of red blood salt) with other component(s) (i.e., conductive mediums listed in claim 12), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., red blood salt with either toluidine blue or ferrocene), and the results of the substitution (i.e., mediating the reaction) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute red blood salt of reference Shen with toluidine blue or ferrocene of reference Pei, since the result would have been predictable.
Page 11 of the instant specification recites that “… the conductive medium is used to receive the electrons generated after an active substance is reacted with the sample…” It is understood that a redox mediator will be transferring electrodes, and is therefore a conductive medium. 
Regarding claim 14, modified Shen teaches the test strip according to claim 11. If it is determined that modified Shen does not teach the buffers in claim 14, in the analogous art of electrochemical biosensors for quantification of a specific component or analyte in a liquid sample, Pei teaches a strip with a working electrode with a reagent matrix containing an enzyme, enzyme co-factor, and a mediator (Pei; [0002], [0054]).
Specifically, Pei teaches where a buffer such as Tris, may be included with the redox mediator in dried form (Pei; [0090]). 
Examiner further finds that the prior art contained a device/method/product (i.e., test strip) which differed from the claimed device by the substitution of component(s) (i.e., phosphate buffer) with other component(s) (i.e., buffers listed in claim 14), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., phosphate buffer with Tris buffer), and the results of the substitution (i.e., work with the redox mediator) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the phosphate buffer of reference Shen with Tris buffer of reference Pei, since the result would have been predictable.
Note: As the reaction layer of claim 11 only needs one of either an enzyme, coenzyme, buffer solution, stabilizer, or surfactant for the limitation to be met, and modified Shen teaches where an enzyme, buffer solution, and stabilizer are in the reaction layer (see claim 11 supra), the recitation of the buffer solutions are given minimal patentable weight because they are not required. 
Regarding claim 16, modified Shen teaches the test strip according to claim 11. Modified Shen does not teach wherein the surfactant is selected from the group consisting of a cationic surfactant, an anionic surfactant, a neutral ionic surfactant, and a nonionic surfactant. 
In the analogous art of electrochemical biosensors for quantification of a specific component or analyte in a liquid sample, Pei teaches a strip with a working electrode with a reagent matrix containing an enzyme, enzyme co-factor, and a mediator (Pei; [0002], [0054]).
Specifically, Pei teaches where a surfactant may be included in the reagent mixture to facilitate dispensing of the reagent mixture into the electrode areas (Pei; [0088]). [0088] of Pei states that the surfactant can be selected from various anionic, cationic, and non-ionic detergents. 
It would have been obvious to one skilled in the art to modify the test strip of modified Shen such that it includes a surfactant as taught by Pei because Pei teaches that a surfactant facilitates the dispersion of the reagent mixture into electrode areas (Pei; [0088]). 
Note: As the reaction layer of claim 11 only needs one of either an enzyme, coenzyme, buffer solution, stabilizer, or surfactant for the limitation to be met, and modified Shen teaches an enzyme, the recitation of specific surfactants is given minimal patentable weight because they are not required.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Shen (CN-204008654-U), translated Shinozuka (WO-2010/070719-A1) and Kenten (US-2003/0096765-A1) as evidence, and in view of Khan (US-2002/0072124-A1). 
Regarding claim 13, modified Shen teaches the test strip according to claim 8. Modified Shen does teach a conductive medium may be red blood salt (Shen; [0073]), however modified Shen does not teach wherein the conductive medium further comprises a metal ion compound, the metal ion compound is selected from the group consisting of MgCl2, BeCl2, CaCl2, SrCl2, BaCl2 and any one combination thereof. 
In the analogous art of analyte determination directed to reagent test strips, Khan teaches a test strip is an electrochemical test strip with a reagent material positioned on it (Khan; [0002], [0017], [0018]). 
Specifically, Khan teaches where other reagents that are present in the reaction area of a test strip include divalent cations such as calcium chloride and magnesium chloride (Khan; [0028]). 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., reagents in the reaction zone channel of Shen to include calcium chloride or magnesium chloride of Khan), and that in combination, each element merely would have performed the same function as it did separately (i.e., reaction zone channel without calcium chloride or magnesium chloride), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to combine the reaction layer on the test strip of reference modified Shen with calcium chloride or magnesium chloride of reference Khan, since the result would have been predictable.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Shen (CN-204008654-U), translated Shinozuka (WO-2010/070719-A1) and Kenten (US-2003/0096765-A1) as evidence, and as further evidenced by Hu (US-2017/0172950-A1). 
Regarding claim 17, modified Shen teaches the test strip according to claim 8. Modified Shen further teaches wherein a test range of galactose in the test strip is 50-2000 µg/ml. 
Note: recitation of the test range of galactose in the test strip to be 50-2000 µg/ml is an intended use of the galactose, as such so long as modified Shen teaches galactose dehydrogenase, modified Shen will read on the limitation of claim 17. 
Further, as evidenced by Hu, colorimetric galactose dehydrogenase is used to quantify the concentration of galactose and the test concentration ranges from 50 to 1,000 µg/ml (Hu; [0046]). It is understood that this is the test range of galactose dehydrogenase. 

Response to Arguments
Applicant’s arguments, see page 7 of 9, filed 01/06/2022, with respect to the rejection(s) of claim(s) 1-21 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bau (TW-2006/17391-A), translated Shen (CN-204008654-U), translated Shinozuka (WO-2010/070719-A1) and Kenten (US-2003/0096765-A1) as evidence, and Talbot (US-2008/0064943-A1). 
Regarding Applicant’s arguments that the claimed invention solves the technical problems in the prior art and is non-obvious to a person skilled in the art, Bau and Shen have been modified such that the enzyme on the test strip of Shen is now galactose dehydrogenase as taught by Shinozuka, with Kenten as evidence. Solving the problems of immobilizing the galactose dehydrogenase in a dry condition on a test strip with a long stability is not persuasive as the current prior art teaches galactose dehydrogenase as well as the other limitations of both claims 1 and 8. The galactose dehydrogenase of Shinozuka does not have to be specifically aimed at solving the problem. 

(2) Response to Argument
The declaration under 37 CFR 1.132 filed 01/06/2022 is insufficient to overcome the rejection of claims 1 and 8 based upon USC 103 as set forth in the last Office action because: the declaration is trying to illustrate better technical effect in comparison with the prior art. Applicant argues that the “… claimed galactose rapid quantitative detection system exhibits excellent specificity for detecting the concentration of galactose.” And provides a specificity test in the declaration filed 01/06/2022. However, the specificity test in the declaration needs to show that the difference in their results are both unexpected and unobvious, see MPEP 716.02(b). It appears that the declaration is showing that the claimed invention can accurately and precisely determine blood galactose concentration, however does not show that these results are both unexpected and unobvious. 
It should be noted that Ouyang is no longer being used in the rejection, which was previously using galactose oxidase as an enzyme. The current prior art being applied, Shinozuka, teaches galactose dehydrogenase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796